Title: To James Madison from Sylvanus Bourne, 29 March 1808
From: Bourne, Sylvanus
To: Madison, James



Sir
Amn. Consulate Amsm. March 29, 1808

All my endeavours with this Govt. to obtain a levy of the present embargo now on our Ships being proved fruitless, I have Solicited the interference of our Minr. at Paris in this regard, which may possibly be more fruitfull.  It is indeed difficult to probe into the motives influencing the Cabinet in this measure Seeing that our Vessells are free to sail from the Ports of France.  It was at first thought that it was intended to prevent information being given to the Enemy of two or three Vessels of War that were about to Sail for Batavia (as is supposed) but these have been gone some time & no change has taken place, & was the measure grounded in the expectation of any misunderstanding between this Country & ours, the value of the property contained in the Vessells here (all in Ballast) is hardly an object worthy the Consideration of Govt.  It is however so far, fortunate that the Govt. consents to the departure of the Seamen & the Ship Lexington Capt. Gardner for Baltr. is a second Ship which has for this purpose been permitted to depart at the Request of Sundry merchants here to take home about 50 more Seamen & as the Masters of the Vessells from which they are discharged furnish the provisions for those 50 the U States will be at no charge on their Acct. but I have also sent ten more men who have discharged here by Govt. from the Merchant Capt. Johnson &  Cap Graves & Ione Capt. Gardner, which have since many months past been under sequestration here for contraband trade  will in all probability be ultimately Condemned.
The Russian, Danish & French Forces are Concentrating to march against Sweden in several quarters & the extraordinary cold weather we have had during this Month here must operate to retard for many weeks the arrival of the British fleet & troops that are preparing for sea And that in all probability She may crushed before the arrival of any  Should not the almost inaccessible passes to the Country on the Land side be a means of preventing it.
In the course of a few weeks the residence of the Govt. will become fixed in this City which will enable to attend with more facility than before to many parts of my official duties, which on acct. of the peculiar State of public affairs have for some months past been very perplexing & painfull.  I have the honor to be With great Respect Yr Ob Sert

S Bourne


PS It is Somewhat expected another Vessel must be permitted to depart from Rottm with Seamen while Mr.  has not yet arrived to his Station there. Though I am deprived at this time of all income whether commercial or Official my presence here is highly necessary in this perilous period on many accounts interesting to the U States & many of its Citizens I feel it to be my duty to remain at my post confiding in the justice of my Govt. to recompense me therefor as my own means are not adequate thereto. 

